DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                          RONNIE J. KNIGHTON,
                               Appellant,

                                       v.

                           STATE OF FLORIDA,
                                Appellee.

                                No. 4D13-4630

                                [March 14, 2018]

        ON REMAND FROM THE SUPREME COURT OF FLORIDA

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Robin Lee Rosenberg, Judge; L.T. Case No.
11CF011008AMB.

   Carey Haughwout, Public Defender, and Ellen Griffin, Assistant Public
Defender, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Jeanine
Germanowicz, Assistant Attorney General, West Palm Beach, for appellee.

DAMOORGIAN, J.

    This matter is before us on remand from the Supreme Court of Florida
following its decision in State v. Knighton, No. SC16-1426 slip op. (Fla. Feb.
1, 2018), quashing our decision in Knighton v. State, 193 So. 3d 115 (Fla.
4th DCA 2016). In accordance with the supreme court’s mandate, we
affirm Appellant’s adjudication of guilt and sentence.

   Affirmed.

GROSS and KLINGENSMITH, JJ., concur.

                            *          *           *

   Not final until disposition of timely filed motion for rehearing.